     Case 7:18-cv-08386-NSR-PED Document 39 Filed 06/03/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAN GUNNARTRUITT,
                                                      Civil Action No.: 7:18-cv-08386"NSR
                      Plaintiff,

              -against-

                                                      CIVIL CASE DISCOVERY PLAN AND
SALISBURY BANK AND TRUST COMPANY;                            SCHEDULING ORDER
AND SALISBURY BANCORP, INC.,

                      Defendants.



This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with counsel,
pursuant to Fed. R. Civ. P. 16 and 26(f);

       1.     All parties do not consent to conducting all further proceedings before a
              Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The
              parties are free to withhold consent without adverse substantive consequences. (If
              all parties consent, the remaining paragraphs of this form need not be completed.)


       2.     This case is to be tried to a jury.

       3.     Non'expert depositions shall be completed by July 31, 2019.

              a. Unless counsel agree otherwise or the Court so orders, depositions shall
                      not be held until all parties have responded to any first requests for
                      production of documents.


              b. Depositions shall proceed concurrently.


              c.      Whenever possible, unless counsel agree otherwise or the Court so orders,
                      non-party depositions shaU follow party depositions.

       4.     Expert reports shall be served no later than August 30, 2019.


       5.     Rebuttal expert reports shall be served no later than September 30,2019.


       6.     EKpert depositions shall be completed by October 30. 2019.

       7.     ALL DISCOVERY SHALL BE COMPLETED BY October 30, 2019.

       8.     Any motions shall be filed in accordance with the Court's Individual Practices.
    Case 7:18-cv-08386-NSR-PED Document 39 Filed 06/03/19 Page 2 of 2




      9. This Civil Case Discovery Plan and Scheduling Order may not be changed
              without leave of Court (or the assigned Magistrate Judge acting under a specific
              order of reference).


      10. The Magistrate Judge assigned to this case is the Hon. Judge Paul E. Davlson.

       11. If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
               the Magistrate Judge will schedule a date certain for trial and will, if necessary,
               amend this Order consistent therewith.

       12. The next case management conference is scheduled for
              at



      SO ORDERED.

Dated: White Plains, New York

                                                           ^^^^^^^,^.^,,0^^^^J.y.^g.g^^^^^^


                                                                           HEDAVISO^




                                               -2-
